Case 1:18-cv-25106-KMW Document 157 Entered on FLSD Docket 09/11/2020 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. 18-cv-25106-WILLIAMS/MCALILEY

   UNITED AMERICAN CORP.,

                Plaintiff,

   v.

   BITMAIN, INC., et al,

              Defendants.
   ___________________________________/

                       ORDER SCHEDULING ORAL ARGUMENT

         PLEASE TAKE NOTICE that the Court will hold a hearing via Zoom on

   Defendants’ Motions to Dismiss, (ECF Nos. 142, 144), on September 29, 2020 at

   1:00 p.m. My courtroom deputy, Nancy Flood, will provide the Zoom connection

   information to counsel of record. Nonparties wishing to attend the hearing shall use the

   following dial-in information: Telephone number: 1-888-684-8852; Access code: 9675400

   and Security code: 5890.

         DONE AND ORDERED in Miami, Florida, this 11th day of September 2020.


                                           ______________________________________
                                           CHRIS MCALILEY
                                           UNITED STATES MAGISTRATE JUDGE


   cc:   The Honorable Kathleen M. Williams
         All counsel of record
